Citation Nr: 0302864	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-00 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 10, 1998, to 
May 19, 1999, during which period he had 103 days lost under 
10 U.S.C. § 972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by which the 
RO denied the veteran's claim of entitlement to a permanent 
and total disability rating for pension purposes on the basis 
that he had not served on active duty for at least 90 days 
and that the evidence did not show the presence of a service-
connected disability at the time of his release from active 
duty such as would have justified a disability-related 
release from duty.  In September 1999 the Board remanded this 
matter for additional development.  

The Board notes that in his formal appeal the veteran 
requested a hearing before the Board.  A hearing was not 
provided because the veteran withdrew his request by letter 
dated in February 1999. 


FINDINGS OF FACT

1.  The veteran had total countable service of one month and 
27 days, with 103 lost days.

2.  The veteran is not shown to have 90 days of qualifying 
active service; he was not discharged or released from 
service for a service-connected disability.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.15, 3.203, 3.314 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran  contends that he is eligible for nonservice-
connected pension benefits because, although he was absent 
without leave for a period of time during service, this 
absence should not be excluded from the computation of his 
service time.  

Nonservice-connected pension benefits are generally available 
for qualifying veterans of a period of war.  See 38 U.S.C.A. 
§ 1521(a) (West 2002).  A veteran is entitled to such pension 
benefits if the veteran served for 90 days or more during a 
period of war; if the veteran served during a period of war 
and was discharged from service due to a service-connected 
disability; if the veteran served for a period of 90 
consecutive days which began or ended during a period of war; 
or if the veteran served for an aggregate of 90 days or more 
in two or more separate periods of service during more than 
one period of war.  See 38 U.S.C.A. § 1521(j) (West 2002).  
Qualifying service is the total period of active service, 
exclusive of time spent on furlough, time lost on absence 
without leave (without pay), under arrest (without 
acquittal), in desertion, while undergoing sentence of court 
martial, etc.  38 C.F.R. § 3.15.

A review of the record discloses that the veteran served in 
the Army from December 10, 1968 to May 19, 1969.  This 
service was verified in June 2002.  Attached to the 
verification response is a copy of a DD Form 214 reflecting 
that the veteran's service period ended with a discharge 
characterized as under honorable conditions.  The DD Form 214 
indicates that the veteran's non-pay periods included 103 
days under 10 U.S.C. 972 (February 5, 1969; February 7, 1969 
to February 16, 1969; and February 17 1969 to May 18, 1969).  
Net service for the period of service was noted as one month 
and 27 days.  

The provisions of 10 U.S.C. 972 indicate that enlisted 
members of the military are liable to serve added time to 
make up absence from duty on account of desertion, absence 
without proper authority as determined by competent 
authority, confinement by military or civilian authority in 
connection with a trial, or inability to perform duties 
because of intemperate use of drugs or alcoholic liquor or 
because of disease or injury resulting from misconduct.  

While the veteran does not challenge that these non-pay 
periods occurred, he contends that they should be excused 
because he was forced to be absent without authority because 
of verbal and physical maltreatment by his superiors.  In 
this regard, there is no indication that he was discharged 
because of service-connected disability, and it should be 
pointed out that service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 
generally Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  
Here, the service department has indicated that the veteran 
had lost time in accordance with 10 U.S.C. 972.  The veteran 
indicated that this was the result of his being absent 
without authority.  By including this time as time lost, the 
service department has indicated that the determination was 
made by military authority that his absence was indeed 
without proper authority.  As such, the Board finds that the 
veteran did not meet any requirement of 38 U.S.C.A. § 1521(j) 
for eligibility for pension.  The claim is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which became effective during the pendency of 
this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  Nevertheless, the 
Board finds that the matter of the veteran's eligibility is 
determined by the law and by determinations of qualifying 
service by the service department which in turn bind VA.  
Consequently, further action under the VCAA is not necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

